Motion to be allowed to appeal to the Court of Appeals granted. The court certifies that questions of law have arisen which in its opinion ought to be reviewed by the Court of Appeals, and hereby certifies the following questions: 1. Does the order appealed from contain the requisite specific findings required by subdivision 2 of section 23 of the Public Service Law to justify the stay? 2. Do the facts found in the order appealed from constitute great and irreparable damage within the meaning of those terms, as used in subdivision 2 of section 23 of the Public Service Law? 3. Should the order of the Special Term, entered herein on April 7, 1934, be referred back to the Special Term for further findings? Hill, P. J., Rhodes, McNamee and Heffeman, JJ., concur; Crapser, J., dissents. [See ante, p. 718.]